Citation Nr: 0531933	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of 
frostbite of the feet.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for residuals of an 
injury to the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied service connection for bilateral hearing 
loss, residuals of frostbite of the feet, a low back 
disability, and residuals of a right knee injury.  In October 
2003, the veteran testified before the Board at a hearing 
that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

It appears additional VA records are outstanding.  At his 
October 2003 hearing, the veteran stated that he had recently 
received VA treatment for residuals of frostbite of the feet, 
and that he was to receive follow up treatment for such 
disability shortly after the date of his personal hearing.  
Follow up treatment was intended to determine whether surgery 
for his disability was indicated, and possibly whether his 
current bilateral feet disability was related to cold injury, 
and more specifically, to his active service.  The veteran 
similarly indicated that he was currently receiving VA 
treatment for his back disability and hearing loss.  Because 
these treatment records may be useful in deciding the 
veteran's claims for service connection, these records are 
relevant and should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

It also appears that VA has not satisfied its duty to assist 
the veteran in obtaining private evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In November 2000, the veteran submitted an 
authorization form for the release of private medical records 
from Linsey Crawley, M.D., relating to treatment for his back 
disability.  The RO requested records from Dr. Crawley in 
December 2000, and received a response that Dr. Crawley was 
no longer at the given address.  The veteran informed the RO 
in September 2002 that he had left a phone message with Dr. 
Crawley's office, requesting that they inform him of the new 
mailing address.  As of that date, the veteran had not 
received a response.  The veteran provided the RO with Dr. 
Crawley's phone number; however, it does not appear that any 
further requests for records has been made, nor has an 
updated mailing address been associated with the file.  These 
records should be obtained, if possible.  The Board also 
notes that during his hearing, the veteran stated that he had 
received treatment for his right knee condition from a "Dr. 
Kim," and that he had received private treatment for his 
feet in Columbus, Georgia in approximately 1995 or 1996.  
Because VA is on notice that there are additional records 
that may be applicable to the veteran's claim, these records 
should be obtained.  If possible, the veteran himself is 
asked to obtain these records and submit them to the VA in 
order to expedite the process.

The Board notes that VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2005).  A medical examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.  For the reasons stated below, the Board finds 
that VA examinations and etiological opinions are in order 
for each of the veteran's claims.  

Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2005).

In this case, the veteran's service medical records document 
that he had mild high frequency sensorineural hearing loss 
upon entry into service.  At examination prior to separation 
from service, bilateral sensorineural hearing loss was 
similarly documented.  The veteran acknowledges that he had 
bilateral hearing loss prior to entering service.  He alleges 
that noise exposure during service aggravated this hearing 
loss, resulting in permanently worsened hearing.  During his 
October 2003 hearing before the Board, the veteran stated 
that he was a tow gunner in an infantry unit and was 
consequently exposed to constant firing of guns and other 
explosions.  The veteran's Form DD-214 reflects a military 
occupational specialty of Heavy Artillery Weapons Crewman for 
a period of seven months, and that he earned an expert 
infantry badge.  He additionally testified that following 
service he was not exposed to significant levels of noise, 
either occupationally or otherwise.

In November 2002, VA referred the veteran for audiologic 
examination at a private facility.  The results reflect 
bilateral hearing loss disability for VA purposes.  Given 
that the veteran was likely exposed to noise as a Heavy 
Artillery Weapons Crewman, and that bilateral hearing loss is 
documented in both service and afterwards, the Board finds 
sufficient basis to secure an examination and etiological 
opinion, prior to appellate consideration of the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Upon 
remand, the examiner must specifically address whether the 
veteran's pre-existing bilateral sensorineural hearing loss 
was aggravated by his active duty.

Residuals of Frostbite of the Feet

A review of the veteran's service medical records shows that 
he was treated for bilateral foot problems assessed as 
"athletes foot vs. callouses," in May 1983.  At his hearing 
in October 2003, the veteran alleged that he had been treated 
for frostbite of the feet at a field hospital while stationed 
in Germany.  His service medical records, however, are 
negative for any record of such treatment.  The veteran 
further alleged that while he was placed on a limited profile 
following this treatment, a subsequent 25-mile march worsened 
his condition, such that residuals of the frostbite persisted 
until his discharge from service.  Upon examination prior to 
separation from service, the veteran complained of trouble 
with his feet.  The report of medical history noted that his 
left middle toe was painful, although this was determined to 
be of no medical significance.  The Board finds that because 
foot symptoms in some respect was documented on his release 
from service, and the veteran is currently receiving VA 
treatment for his feet, an examination and etiological 
opinion are necessary in order to fairly decide the merits of 
his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Low Back Disability

A review of the veteran's service medical records reveals 
numerous records of treatment for low back pain.  At 
examination prior to separation from service, the veteran 
complained of recurrent back pain.  On the report of medical 
history, the examiner noted that the veteran had injured his 
back in 1990, while moving a foot locker.  The Board notes 
that the examiner's following remarks are somewhat illegible, 
though they appear to state that the veteran's symptoms 
related to his back are "stiffness, pain and effusion."  
Given that his separation examination documented back 
symptoms, and that the veteran has received treatment for his 
back after separation from service, and is currently 
receiving VA treatment for his back, the Board finds that an 
examination and etiological opinion are necessary in order to 
fairly decide the merits of his claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  


Residuals of an Injury to the Right Knee

In this case, the veteran's service medical records document 
that he was treated for an injury to his right knee in May 
1988.  At that time, the veteran was fitted with a neoprene 
knee brace.  The remainder of his service medical records is 
negative for treatment or complaints of a right knee problem.  
Post-service medical records demonstrate treatment for a 
right knee disability.  The veteran testified during his 
August 2003 hearing that his current knee problems began as a 
result of service.  Given the relatively recent treatment of 
a right knee injury, the Board finds that additional 
development is in order to determine whether a current right 
knee disability exists and, if so, whether it is related to 
service.  

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. § 3.655 (2005).

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify the VA 
facilities where he is treated for 
bilateral hearing loss, residuals of 
frostbite of the feet and other foot 
disabilities, right knee disability, 
and low back disability, and please 
make an attempt and obtain such VA 
treatment records.  

Ask the veteran to identify all private 
physicians and/or health care providers 
who have treated him for hearing loss 
and disabilities of the feet, right 
knee, and low back.  Please make an 
attempt and obtain all relevant records 
that are not already associated in the 
claims folder.  Please make a request 
and obtain the medical records from 
Linsey Crawley, M.D., and "Dr. Kim," 
as noted above.  

2.  Schedule the veteran for VA 
examinations for the purpose of 
ascertaining the nature and etiology of 
his bilateral hearing loss, and the 
bilateral foot, back, and right knee 
disabilities.  The claims folders, to 
include a copy of this Remand and any 
additional evidence secured, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies must also be conducted.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
greater probability that any current 
disability of the feet, low back, or 
right knee are etiologically related to 
the veteran's active military service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The examiner should also specifically 
provide an opinion as to whether the 
veteran's pre-existing hearing loss was 
aggravated (increased in severity) by 
his active service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.
   
3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for bilateral 
hearing loss, residuals of frostbite of 
the feet, a low back disability, and 
residuals of a right knee injury.  If 
action remains adverse to the veteran, 
provide the veteran and his 
representative with supplemental 
statements of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


